DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to after-final communications filed on May 19, 2022, in which Applicants amended claims 1, 7, 8, 14, 15 and 20.
Claims 1-20 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's amendments, the objection to the claims is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Emmanuel A. Rivera (45,760) on 06/06/22. 

The application has been amended as follows: 


In the Claims:
	Claims 1, 8 and 15 have been amended as follows:

AMENDMENTS TO THE CLAIMS:

1. (Currently Amended) A computer-implementable method for management of software applications used on a device of a business entity comprising: 
determining if software applications which are available over different platforms are needed for the device through an application interface gateway (DEAL) monitored and provided updates by a software application management system wherein the software applications are identified by identifier numbers that include #KeyDatabase information ; 
analyzing inventory of components and software applications identified by part numbers specified and signed by the business entity of the device through the application interface gateway, wherein the analyzing assures that the software applications are authentic; 
identifying business entity specific components and software applications of the device by comparing the part numbers to part numbers in a key database through the application interface gateway, wherein the identifying assures that the software applications are authentic; 
generating reports as to the device and system implementing the device based on the authenticated software applications; 
performing application program interface (API) calls for needed software applications from one or more sources customized to the device; 
fetching the needed software applications from the one or more sources through communication channels established by the API calls; and 
authenticating fetched software applications prior to installing on the device.  

8. (Currently Amended) A system comprising: 
a processor; 
a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of software applications used on a device of a business entity and comprising instructions executable by the processor and configured for: 
determining if software applications which are available over different platforms are needed for the device through an application interface gateway (DEAL) monitored and provided updates by a software application management system wherein the software applications are identified by identifier numbers that include #KeyDatabase information ; 
analyzing inventory of components and software applications identified by part numbers specified and signed by the business entity of the device through the application interface gateway, wherein the analyzing assures that the software applications are authentic;
identifying business entity specific components and software applications of the device by comparing the part numbers to part numbers in a key database through the application interface gateway, wherein the identifying assures that the software applications are authentic; 
generating reports as to the device and system implementing the device based on the authenticated software applications; -5-performing application program interface (API) calls for needed software applications from one or more sources customized to the device; fetching the needed software applications from the one or more sources through communication channels established by the API calls; and authenticating fetched software applications prior to installing on the device.  
performing application program interface (API) calls for needed software applications from one or more sources customized to the device; 
fetching the needed software applications from the one or more sources through communication channels established by the API calls; and 
authenticating fetched software applications prior to installing on the device.  

15. (Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
determining if software applications which are available over different platforms are needed for a [[the]] device through an application interface gateway (DEAL) monitored and provided updates by a software application management system wherein the software applications are identified by identifier numbers that include #KeyDatabase information ;
analyzing inventory of components and software applications identified by part numbers specified and signed by a [[the]] business entity of the device through the application interface gateway, wherein the analyzing assures that the software applications are authentic;
identifying business entity specific components and software applications of the device by comparing the part numbers to part numbers in a key database through the application interface gateway, wherein the identifying assures that the software applications are authentic;
generating reports as to the device and system implementing the device based on the authenticated software applications;
performing application program interface (API) calls for needed software applications from one or more sources customized to the device;
fetching the needed software applications from the one or more sources through communication channels established by the API calls; and
authenticating fetched software applications prior to installing on the device.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a computer-implementable method for management of software applications used on a device of a business entity as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitation "determining if software applications which are available over different platforms are needed for the device through an application interface gateway (DEAL) monitored and provided updates by a software application management system wherein the software applications are identified by identifier numbers that include #KeyDatabase information;" when considered in combination with the remaining limitations of claim 1.
Independent claims 8 and 15 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192